Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over WEIER et al (Foveated Real-Time Ray Tracing for Flead-Mounted Displays) in view of GUENTER et al (Foveated 3D Graphics) and further in view of DOBBYN et al (Geopostors: A Real-Time Geometry / Impostor Crowd Rendering System).
As per claim 2, Weirer teaches the claimed “system” comprising: “a power source to supply power to the system; a memory comprising a scene, the memory coupled to a processor; a graphics pipeline apparatus to receive the scene, the scene including scene surfaces” (Weier, 4.1 Benchmarks), the graphics pipeline apparatus comprising: “a gaze monitor to: monitor a gaze of a user viewing the scene, and identify a focus area in the scene based on the gaze of the user” (Weier, figure 2 – eye tracker); “a graphics engine to: select one or more sample rates for rendering based on the focus area and on a first threshold, wherein the selection of the one or more sample rates comprises selection of a first sample rate to render a portion of the scene at a first resolution or a first shading rate” (Weier, page 4, column 2, section 3.1 Ray generation and ray tracking – the eccentricity thresholds; and figure 3); “wherein the scene surfaces are of a type of textured surface including fine grained textured surfaces and coarse grained textured surfaces” (Weier, figure 1); “identify a texel size of texels in a texture map of the scene” (Weier, figures 1 and 3 – the mapping from the texture image of different sizes into the regions; 1. Introduction – the dynamic adaptation of tessellation rendering based on user’s gaze); and “a display engine to blend two or more of the scene surfaces based on the focus area and a second different threshold” (Weier, figure 4).  It is noted that Weiner does not explicitly teach “wherein the selection of the one or more sample rates comprises select a second sample rate to render the portion of the scene at a second resolution or a second shading rate, when the texel size satisfies a texel to pixel ratio threshold, wherein the texel to pixel ratio threshold is the first threshold, wherein the texel size is based on one or more of the types of textured surfaces.”  Weier’s depth and luminance thresholds (page 6, column 1,3.3. Handling Reprojection Errors, 2nd paragraph) suggests the use of thresholds due to a limited resource of rendering cost to ensure a visual quality of the scene. Furthermore, it is well known in the art to use thresholds on the foveated rendering for display (Guenter, page 164:6, column 2, Study Result and page 164:7, column 1, Analysis and Discussion: quality thresholds on time and pixels, figure 10; Patney, page 179:4, column 1,3.1.3 Preserving Peripheral Image Contrast, figure 3 - the visual detection threshold and the resolution threshold, and 3.2 User Study, 4.1 User Study - Analysis and figures 6 and 9: the threshold rate of Blur change).  Moreover, it is well-known in the art that the selection of the texel size, or a texel to pixel ratio threshold, in foveal rendering for an efficient utilizing of computer power (processing cost, memory capacity, …) uses the thresholds to decide the texel sizes, or texel to pixel ratio thresholds, for the focus regions of the user’s gaze (Stengel, 4.2. Visual Detail, 8. Discussion — texel density, or a texel to pixel ratio threshold, is adaptively used in different regions of focus; Dobbyn, 3.1 Switching between Virtual Human LOD Representations).
Thus, it would have been obvious, in view of Guenter, Patney, Dobbyn and Stengel, to configure Weier’s system as claimed by using the thresholds on rendering the object based on the foveal method. The motivation is to reducing the processing power requirement while maintaining the good quality of visual display (Weier, 5. Conclusion; Guenter, figure 1; Patney, 4.4.3 Performance and Temporal Stability Evaluation; Stengel, 4.2.1. Texture Adaptation, 8. Discussion; Dobbin, 3.1 Switching between Virtual Human LOD Representations).

 	Claim 3 adds into claim 2 “the graphics engine to evaluate one or more performance factors based on an offload threshold, wherein the offload threshold is the second different threshold, wherein the graphics engine communicates to the display engine the two or more of the scene surfaces, when the offload threshold is satisfied, and wherein the display engine converts the blended two or more scene surfaces to a display resolution” (Wier, page 6, column 1,3.3. Handling Reprojection Errors, 2nd paragraph; Guenter, page 164:6, column 2, Study Result and page 164:7, column 1, Analysis and Discussion: quality thresholds on time and pixels, figure 10; Patney, page 179:4, column 1,3.1.3 Preserving Peripheral Image Contrast, figure 3 - the visual detection threshold and the resolution threshold, and 3.2 User Study, 4.1 User Study - Analysis and figures 6 and 9: the threshold rate of Blur change; Stengel, 4.2. Visual Detail, 8. Discussion — texel density, or a texel to pixel ratio threshold, is adaptively used in different regions of focus; Dobbyn, 3.1 Switching between Virtual Human LOD Representations).

	Claim 4 adds into claim 3 “wherein a non-focus area identifies a portion of the scene outside the focus area, wherein the scene surfaces include focus area scene surfaces and non-focus area scene surfaces, wherein the focus area scene surfaces and non-focus area scene surfaces are displayed at different resolutions, and wherein the display engine blends two or more of the non-focus area scene surfaces” which is anticipated in the Foveal rendering (Weier, 5. Conclusion; Guenter, figure 1; Patney, 4.4.3 Performance and Temporal Stability Evaluation; Stengel, 4.2.1. Texture Adaptation, 8. Discussion; Dobbin, 3.1 Switching between Virtual Human LOD Representations).

	Claim 5 adds into claim 4 “wherein the display engine blends two or more of the focus area scene surfaces and the blended two or more non-focus area scene surfaces, wherein the display engine renders the focus area surfaces at a higher sample rate than the non- focus area scene surfaces” which is anticipated in the Foveal rendering to have the focus region having higher resolution, or sampling rate than the non-focus region to reduce the total rendering cost for the scene (Weier, 5. Conclusion; Guenter, figure 1; Patney, 4.4.3 Performance and Temporal Stability Evaluation; Stengel, 4.2.1. Texture Adaptation, 8. Discussion; Dobbin, 3.1 Switching between Virtual Human LOD Representations).

	Claim 6 adds into claim 3 “wherein the one or more performance factors include one or more of an available power capacity, an available compute capacity, a blending capability, a number of output displays, a number of locations of the output displays, a distance between two or more of the output displays, a change in the number of locations of the output displays, or a change in the number of the output displays, wherein the display engine scales a resolution of the scene surfaces to a common pixel resolution” which are the standard measurements (bandwidth, memory capacity, execution time, …) of a computer performance.

	Claim 7 adds into claim 3 “wherein the texel to pixel ratio threshold indicates a number of texels mapping to a pixel in the scene” (which is a conventional definition of texel-to-pixel ratio - Stengel, 4.2. Visual Detail, 8. Discussion — texel density, or a texel to pixel ratio threshold, is adaptively used in different regions of focus; Dobbyn, 3.1 Switching between Virtual Human LOD Representations, 8. Discussion), and “wherein the first sample rate is higher than the second sample rate, wherein the graphics engine further selects the first sample rate or the second sample rate based on one or more performance targets” (Foveal rendering in the cited references which teach the rendering of different resolution, or sample rates, on different regions based on the user’s gaze), and “wherein the performance targets include one or more of a target memory bandwidth, a target number of cache hits, a target number of working sets, a target number of sampler bandwidth, a target framerate, or execution time” which are the standard measurements (bandwidth, memory capacity, execution time, …) of a computer performance.

	Claims 8-11, 13-16, and 18-21 claim a graphic pipeline apparatus, at least one computer readable storage medium, and a method based on the system of the claims 2-7; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,109,039. 
Claim 2 of this application
Claim 1 of the US patent
A system comprising:
A system comprising:
a power source to supply power to the system; a memory comprising a scene, the memory coupled to a processor; a graphics pipeline apparatus to receive the scene, the scene including scene surfaces,
a power source to supply power to the system; a memory comprising a scene, the memory coupled to a processor; a graphics pipeline apparatus to receive the scene, the scene including scene surfaces,
the graphics pipeline apparatus comprising: a gaze monitor to: monitor a gaze of a user viewing the scene, and identify a focus area in the scene based on the gaze of the user; 
the graphics pipeline apparatus comprising: a gaze monitor to: monitor a gaze of a user viewing the scene, and identify a focus area in the scene based on the gaze of the user; and 
a graphics engine to: select one or more sample rates for rendering based on the focus area and wherein the selection of the one or more sample rates comprises selection of a first sample rate to render a portion of the scene at a first resolution or a first shading rate, wherein the scene surfaces are of a type of textured surface including fine grained textured surfaces and coarse grained textured surfaces, identify a texel size of texels in a texture map of the scene, and wherein the selection of the one or on a first threshold, more sample rates comprises select a second sample rate to render the portion of the scene at a second resolution or a second shading rate, when the texel size satisfies a texel to pixel ratio threshold, wherein the texel to pixel ratio threshold is the first threshold, wherein the texel size is based on one or more of the types of textured surface
a graphics engine to offload computations by communicating to the display engine two or more of the scene surfaces when an offload threshold is satisfied, wherein the offload threshold is based at least in part on one or more performance factors.
a display engine to blend two or more of the scene surfaces based on the focus area and a second different threshold.



Although the claims at issue are not identical, they are not patentably distinct from each other because the obviousness of using texel-to-pixel ratio threshold (Stengel, 4.2.1. Texture Adaptation, 8. Discussion; Dobbin, 3.1 Switching between Virtual Human LOD Representations).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
.